DETAILED ACTION
This office action is in response to the application filed on 11/20/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-9 and 12-15 are objected to because of the following informalities:  
In regards to claim 1, it appears that “a second transformers” should be “a second transformer”.  
In regards to claim 1, it appears that “the second bias supply branch is switched from the deactivation state to the activation state” should be “the second bias supply branch is switched from a deactivation state to an activation state”.  (The Examiner notes the deactivation/activation states are specific to the second bias supply branch, therefore different than the deactivation/activation states of the first bias supply branch.)
In regards to claim 3, it appears that “during the activation state and block the current during the deactivation state” should be “during the activation state of the second bias supply branch and block the current during the deactivation state of the second bias supply branch”.  
In regards to claim 4, it appears that “the junction” should be “a junction”.  
In regards to claim 12, it appears that “the activation state” should be “an activation state”.  
In regards to claim 12, it appears that “the deactivation state” should be “a deactivation state”.  
In regards to claim 13, it appears that “the junction” should be “a junction”.  
	Claims 2, 5-9 and 14-15 depend directly or indirectly from an objected claim and is/are, therefore, also objected to for the reasons set above.  

Allowable Subject Matter
Claims 10, 11 and 16-20 are allowed.
Claims 2, 5-9 and 14-15 objected to as being dependent upon an objected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 would be allowable if rewritten or amended to overcome the objection(s) under 35 set forth in this Office action.
Claims 3, 4, 12 and 13 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art fails to disclose: “...a second bias supply branch having a first terminal coupled to a second auxiliary winding of the second transformer and a second terminal coupled to the supply capacitor; and wherein the first bias supply branch is switched from a deactivation state to an activation state for providing the bias supply voltage when the bias supply voltage is higher than a threshold voltage, and the second bias supply branch is switched from the deactivation state to the activation state for providing the bias supply voltage when the bias supply voltage is less than the threshold voltage.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 10, the prior art fails to disclose: “...a second bias supply branch having a first terminal coupled to the second auxiliary winding to receive a second auxiliary voltage, and a second terminal coupled to the supply capacitor, wherein the first auxiliary voltage is less than the second auxiliary voltage; and wherein the first bias supply branch is selected to provide the bias supply voltage when the bias supply voltage is higher than a threshold voltage, and the second bias supply branch is selected to provide the bias voltage when the bias supply voltage is less than the threshold voltage.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 17, the prior art fails to disclose: “...rectifying a second auxiliary voltage developed on a second auxiliary winding of the second transformer and generating a second rectified voltage, wherein the first rectified voltage is less than the second rectified voltage; detecting the bias supply voltage on a supply capacitor; charging the supply capacitor with the first rectified voltage when the bias supply voltage is higher than a threshold voltage; and charging the supply capacitor with the second rectified voltage when the bias supply voltage is less than the threshold voltage.” in combination with the additionally claimed features, as are claimed by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130182464, Woias; Peter discloses a DC converter with low starting voltage.
US 20200295666, Chung; Po-Jung et al. discloses bias control in a voltage converter.
US 20220103078, Fan; Zilin et al. discloses an interleaved switching converter with quasi-resonant control and control method thereof.
US 7274575, Ramabhadran; Ramanujam et al. discloses an AC coupled bias circuit for power converters.

This application is in condition for allowance except for the following formal matters: 
Obections as presented above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838